Contacts For news media – Ryan Hill, 610-774-5997 For financial analysts – Joseph P. Bergstein, 610-774-5609 PPL Corporation Reports Second-Quarter Earnings · Increases 2015 ongoing earnings forecast to midpoint of $2.20 per share from $2.15 per share · Increases annualized common stock dividend to $1.51 per share · Per-share earnings from ongoing operations increase by 11 percent in second quarter and 15 percent in first half compared to 2014 ALLENTOWN, Pa. ( Aug. 3, 2015) Reflecting a $1 billion loss, or $1.50 per share, from discontinued operations associated with the June 1 spinoff of its competitive supply business, PPL Corporation (NYSE:PPL) on Monday (8/3) reported a second-quarter 2015 loss of $757 million, or $1.13 per share. The loss from discontinued operations included an $879 million loss reflecting the fair value of the supply business at the time of the spinoff compared to the recorded value of that segment. For the second quarter of 2014, the company’s reported earnings were $229 million, or $0.34 per share. The reported loss for the first six months of 2015 was $110 million, or $0.17 per share, which includes a loss from discontinued operations of $912 million, or $1.36 per share. The company’s reported earnings for the first half of 2014 were $545 million, or $0.83 per share. Adjusting for special items, including results from discontinued operations of PPL’s former Supply segment, second-quarter 2015 earnings from ongoing operations were $329 million, or $0.49 per share, an increase of more than 11 percent from $296 million in earnings from ongoing operations (adjusted), or $0.44 per share, in the second quarter of 2014. Earnings from ongoing operations for the first half of 2015 were $848 million, or $1.26 per share. This compares to earnings from ongoing operations (adjusted) of $722 million, or $1.10 per share, in the first half of 2014, representing a 15 percent increase on a per-share basis. “Based on the strong performance of PPL’s seven regulated utility businesses in both the U.S. and the U.K., the continued rate base growth from our significant infrastructure investment, and our solid business plan to grow earnings per share, we are increasing the midpoint of our 2015 earnings forecast,” said William H. Spence, PPL chairman, president and Chief Executive Officer. The company narrowed its 2015 forecast range for earnings from ongoing operations to $2.15 to $2.25 per share from $2.05 to $2.25 per share, increasing the midpoint from $2.15 to $2.20 per share. The 2015 forecast for reported earnings is $0.72 to $0.82 per share, reflecting special items recorded through the second quarter. Bolstered by the solid performance through the first half of the year, Spence announced that the company is increasing its common stock dividend to $0.3775 per share on a quarterly basis. The increased dividend will be payable Oct. 1 to shareowners of record as of Sept. 10. The increase, PPL’s 13th in 14 years, raises the annualized dividend from $1.49 per share to $1.51 per share. Spence also said the company is confident it can achieve its previous projection of 4-6 percent compound annual earnings growth through at least 2017. “The new PPL Corporation – with its strong growth profile, a solid dividend and diverse mix of holdings – is a unique and very compelling investment option in the U.S. utility sector,” said Spence. Second-Quarter and Year-to-Date 2015 Earnings Details PPL’s reported earnings for the second quarter of 2015 included net special item after-tax charges of $1.09 billion, or $1.62 per share, primarily due to a loss from discontinued operations of $1 billion, or $1.50 per share, associated with the spinoff of the Supply segment. The loss from discontinued operations included an $879 million charge that reflected the difference between PPL’s recorded value for the Supply segment and its estimated fair value as of the spinoff date, determined in accordance with applicable accounting rules under U.S. generally accepted accounting principles (GAAP). Reported earnings for the second quarter of 2014 included net special item after-tax charges of $87 million, or $0.13 per share, primarily reflecting charges of $0.07 per share for an increase in tax valuation allowances related to the then anticipated spinoff of the Supply segment and $0.05 per share for foreign currency related economic hedges. Reported earnings are calculated in accordance with U.S. GAAP. “Earnings from ongoing operations” is a non-GAAP financial measure that is adjusted for special items, including the Supply segment’s earnings and the loss from discontinued operations associated with the spinoff of the Supply segment. In addition, 2014 has been adjusted to reflect the impact of dissynergies related to the spinoff of the Supply segment. Special items and the dissynergies are fully detailed at the end of the news release. (Dollars in millions, except for per share amounts) 2nd Quarter Year to Date % Change % Change Reported earnings $ (757 ) $ 229 (431% ) $ (110 ) $ 545 (120%) Reported earnings per share $ (1.13 ) $ 0.34 (432% ) $ (0.17 ) $ 0.83 (120%) 2nd Quarter Year to Date (adjusted) % Change (adjusted) % Change Earnings from ongoing operations $ 329 $ 296 11% $ 848 $ 722 17% Earnings from ongoing operations per share $ 0.49 $ 0.44 11% $ 1.26 $ 1.10 15% (See the tables at the end of this news release for a reconciliation of reported earnings to earnings from ongoing operations.) Second-Quarter and Year-to-Date Earnings by Segment 2nd Quarter Year to Date Per share (adjusted) (adjusted) Earnings from ongoing operations U.K. Regulated $ 0.36 $ 0.33 $ 0.86 $ 0.74 Kentucky Regulated 0.09 0.09 0.25 0.25 Pennsylvania Regulated 0.07 0.08 0.20 0.21 Corporate and Other 1 (0.03 ) (0.06 ) (0.05 ) (0.10 ) Total $ 0.49 $ 0.44 $ 1.26 $ 1.10 2nd Quarter Year to Date Special items and dissynergy adjustments (adjusted) (adjusted) Special items (expense) benefit U.K. Regulated $ (0.08 ) $ (0.05 ) $ (0.02) $ (0.14 ) Kentucky Regulated (0.02 ) – (0.02) – Pennsylvania Regulated – Corporate and Other 1 (0.02 ) (0.08 ) (0.03) (0.08 ) Supply/Discontinued Operations (1.50 ) – (1.36) (0.11 ) Total special items (1.62 ) (0.13 ) (1.43) (0.33 ) Dissynergy adjustments expense (benefit) Corporate and Other 1 – 0.03 – 0.06 Total special items and dissynergy adjustments $ (1.62 ) $ (0.10 ) $ (1.43) $ (0.27 ) 2nd Quarter Year to Date Reported earnings U.K. Regulated $ 0.28 $ 0.28 $ 0.84 $ 0.60 Kentucky Regulated 0.07 0.09 0.23 0.25 Pennsylvania Regulated 0.07 0.08 0.20 0.21 Corporate and Other 1 (0.05 ) (0.11 ) (0.08 ) (0.12 ) Supply/Discontinued Operations 2 (1.50 ) – (1.36 ) (0.11 ) Total $ (1.13 ) $ 0.34 $ (0.17 ) $ 0.83 1 This category primarily includes unallocated corporate-level financing and other costs. For 2014, earnings from ongoing operations (adjusted) and special items and dissynergy adjustments reflect the impact of dissynergies related to the spinoff of the Supply segment: Indirect O&M
